DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/22. The examiner notes that per the interview dated 11/15/22, the new claims 21-25 should have been withdrawn as being directed to the unelected invention(s). 
Claim Objections
Claims 1, 4, 6, and 13 are objected to because of the following informalities:  
Claim 1 recites “a longitudinal axis X”. It appears that “X” may be a result of a transcription error. It is not otherwise referenced and conveys no particular meaning in the claim. 
Claim 1 recites “the ambient”. “An ambient” has not been specifically introduced. The examiner recommends amending the preamble or other portion of the claim to introduce the well defining an ambient pressure or environment. 
Claims 4, 6, and 13 each recite “the arms”. This limitation was first introduced as “a pair of arms”. The examiner recommends the use of a consistent nomenclature. The examiner notes e.g. that claims 11, 12, and 14 recite “the pair of arms”. 
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4 and 6 each recite “a hydrostatic pressure inside the well overcomes the given pressure inside the sealed chamber”. As presently phrased and under one interpretation of the claim, the claim appears to be phrased so as to require a methodological step i.e. overcoming and moving. MPEP 2173.05(p) states, “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).” The examiner notes the present phrasing of e.g. claim 8, which recites a configuration of the element to achieve a functional result. 

Claim 8 recites the second piston is configured to move “exclusively under a hydrostatic pressure”. It is not clear what specific configuration is required of the piston to move “exclusively” as a result of hydrostatic pressure. The claim for example would preclude pressure being applied in addition to the hydrostatic pressure such as weight of the piston itself and/or additional applied pressure. In other words, what is the configuration that would limit movement to only the applied hydrostatic pressure as opposed to another form of pressure/force. MPEP 2173.05(g) states, “the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claim(s) 1-2, 9-10, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mock (US 20050247488 A1).

Regarding claim 1, Mock teaches a centralizing device configured to centralize/decentralize an associated tool in a well, the centralizing device comprising: 
a body (Fig 6-7, body 102) that extends along a longitudinal axis X (Fig 6-7, body extends/defines longitudinal axis), the body having a bore that extends from one end to another end of the body (Fig 6-7, bore of body 102 seen); 
a first piston shaped as a cylinder (Fig 6-7, piston 138) and provided around a central portion of the body (Fig 6-7, piston 138 circumscribes the central portion/middle portion of body 102); 
a second piston (Fig 6-7, piston 238) shaped as a cylinder and provided around the central portion of the body (Fig 6-7, piston 238 circumscribes the central portion/middle portion of body 102); 
a bridge provided around the central portion of the body (Fig 6-7, at least portions of 108/208 circumscribing chambers 140 and 240, the portions help bridge/mechanically connect the elements together), between the first and second pistons (Fig 6-7, at least a portion of the bridge are axially between the pistons as defined); and 
a pair of arms (Fig 6-7, arms 160, 162), each arm being attached with one end to a corresponding one of the first and second pistons and with another end to each other (Fig 6-7, the arms are at least indirectly attached to an respective end of each of the pistons and at least indirectly attached to one another), 
wherein the second piston, the bridge, and the central portion of the body define a sealed chamber (Fig 6-7, chamber 240 defined in part by portions of the claim elements 238, 208, and 102), which is sealed from the ambient (Para 0076, the chamber is bound by o-ring seals and is thus isolated from ambient/borehole pressures).  

Regarding claim 2, Mock teaches wherein the first piston, the bridge, and the central portion of the body form another sealed chamber  (Fig 6-7, chamber 140 defined in part by portions of the claim elements 138, 108, and 102), which is sealed from the ambient (Para 0076, the chamber is bound by o-ring seals and is thus isolated from ambient/borehole pressures).   

Regarding claim 9, Mock teaches wherein at least one of the one end or the another end of the body is configured to be attached to a perforating gun (Fig 6-7, the tool has connection at the uphole/downhole ends of body; these connections may be used to at least indirectly attach to a perforating gun).  

Regarding claim 10, Mock teaches additional pairs of arms, each pair connected between the first and second pistons (Fig 6-7, there are additional grippers with corresponding pairs of arms as seen, between the recited pistons).  

Regarding claim 13, Mock teaches a roller attached to a joint of the arms (Fig 6, roller 150 is at least indirectly attached to arm joint 164).  

Regarding claim 14, Mock teaches a weight attached to the pair of arms to obtain a desired orientation of the body relative to gravity (Fig 6, element 164 contributes weight and is attached to arms 160, 162, in increasing weight it would help maintain the orientation relative to gravity by opposing any buoyancy forces applied to the tool).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaaskelainen (US 20180010407 A1).

Regarding claim 1, Jaaskelainen teaches a centralizing device configured to centralize/decentralize an associated tool in a well, the centralizing device comprising: 
a body (Fig 6, body comprising 103, 630, and 612) that extends along a longitudinal axis X (Fig 6, body as defined extends along the longitudinal axis), the body having a bore that extends from one end to another end of the body (Para 0075, the body portion 612 is a tubular and thus has a bore, such tubulars are also discussed as having a “hollow interior”); 
a first piston (Fig 6, Fig 7A-7C, connection portion between arms 121 and 707, in particular it is noted that the piston has a face which is necessarily exposed to fluid pressure when deployed and is shown as being moveable relative to the body 630) and provided around a central portion of the body (Fig 6, 7A-7C, at least central portion 612); 
a second piston (Fig 6, Fig 7A-7C, piston 118) shaped as a cylinder (Para 0028, 103 is cylindrically shaped and the plunger must have a corresponding shape to function) and provided around the central portion of the body (Fig 6, 7A-7C, piston 118 is around the central portion which is at least 612); 
a bridge (Fig 6, bridge 121) provided around the central portion of the body (Fig 6, 7A-7C, bridge 121 is around the central portion which is at least 612), between the first and second pistons (Fig 6, 7A-7C, bridge 121 is between the pistons as defined); and 
a pair of arms (Fig 6, 7A-7C, arms 707 and 714), each arm being attached with one end to a corresponding one of the first and second pistons and with another end to each other  (Fig 6-7, the arms are at least indirectly attached to an respective end of each of the pistons and directly attached to one another at 728), 
wherein the second piston, the bridge, and the central portion of the body define a sealed chamber (Fig 6, 7A-7C, chamber 115 is at least defined by portions of the claim element), which is sealed from the ambient (Para 0036, “compression chamber 115 is in this example embodiment not in fluid communication with any flow passage or opening of that connects it to the exterior of the housing 103, thus being in permanent fluid isolation.”).  
	While Jaaskelainen teaches the first piston has a shape with adjacent elements being shaft shaped and/or cylindrical (Fig 6, Fig 7A-7C, Para 0028), Jaaskelainen is not explicit on the first piston shaped as a cylinder. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jaaskelainen since it has been held that absent persuasive evidence that the particular configuration changes in shape are prima facie obvious. See MPEP 2144.04(IV)(B). The examiner notes that the shape of the first piston of Jaaskelainen does not have a significant functional role in the operation of the device.   

Regarding claim 5, Jaaskelainen teaches wherein the sealed chamber holds air at a given pressure (Para 0038, “the compression chamber 115 […] may contain air.” The air is inherently at a given pressure).  

Regarding claim 6, Jaaskelainen teaches wherein a hydrostatic pressure inside the well overcomes the given pressure inside the sealed chamber and moves the second piston towards the first piston (Fig 6, plunger/second piston is moved by the hydrostatic pressure above 112, the second piston 106/plunger will move in the direction of the lower piston/first piston as defined above. The examiner notes that the limitation moving “towards” does not presently require that the elements come closer together) so that the arms fold and a joint of the arms moves radially away from the longitudinal axis (Fig 6, Fig 7B, the arms 707 and 714 fold and the joint of the arms 728 moves radially away from the longitudinal axis as seen).  

Regarding claim 7, Jaaskelainen teaches wherein the second piston forms with the body a variable gap, that communicates with the ambient (Fig 6, gap 112 defined by the space above piston 106, this varies based on the pressure applied by the wellbore).  

Regarding claim 8, Jaaskelainen teaches wherein the second piston is configured to move along the longitudinal axis, exclusively under a hydrostatic pressure formed in the variable gap, to reduce a size of the sealed chamber (see movement between Figure 7A and 7B, the piston moves as a result of hydrostatic pressure in chamber 112, and its downward movement results in a reduction in size of sealed chamber 115).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mock (US 20050247488 A1), in view of Anderson (US 20140246210 A1). 

Regarding claim 3, Mock teaches wherein each of the sealed chamber and the other sealed chamber holds actuation fluid at a given pressure (Para 0076, actuation chamber 140, 240 contains actuation fluid which is at a given pressure, Para 0078, “fluid exerts a pressure force onto the actuation sides 139, 239 of the corresponding piston 138, 238, which tends to move each of the pistons 138, 238”).
While Mock teaches that the sealed chamber is taught as being hydraulic, other actuation mechanisms are usable (Para 0076), Mock is silent on the actuation fluid being air.  
Anderson teaches the actuation fluid being air (Para 0004, 0008, “Actuation can be electronic, hydraulic, pneumatic, or accomplished using any other suitable mechanism.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mock by having teaches the actuation fluid being air as disclosed by Anderson because it would be a simple substitution for one working fluid (hydraulic fluid) for another (air) which is known to be predictably implemented in a similar downhole tool. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mock (US 20050247488 A1), in view of Official Notice. 

Regarding claim 11, while Mock teaches a varying number of pairs of arms and correspondingly varying arrangements (Claim 4, Para 0067), Mock is not explicit on wherein the pair of arms and the additional pairs of arms are symmetrically distributed around the body to centralize the tool relative to a central axis of the well.  
	The examiner takes Official Notice that it is known in the art to have arms of a centralizing/gripping device symmetrically distributed around the body to centralize the tool relative to a central axis of the well.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mock by having arms of a centralizing/gripping device symmetrically distributed around the body to centralize the tool relative to a central axis of the well as is known in the art because it would allow for an even distribution of forces around the tool and allow for the tool to be centered as is the intention of a centralizer. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mock (US 20050247488 A1), in view of Gissler (US 5680049 A). 
	
Regarding claim 12, while Mock teaches a varying number of pairs of arms and correspondingly varying arrangements (Claim 4, Para 0067), is silent on wherein the pair of arms and the additional pairs of arms are asymmetrically distributed around the body to decentralize the tool relative to a central axis of the well.  
	Gissler wherein the pair of arms and the additional pairs of arms are asymmetrically distributed around the body to decentralize the tool relative to a central axis of the well (Fig 3C, the arms 212A, 212B on the left and right are not symmetrically distributed when the axis line is taken from approximately 56 to 39).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mock by having the arm distribution as disclosed by Gissler because it would allow for the arms to be used to provide a biasing force to allow for contacting other tool elements on the opposing side of the tool. 

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  as discussed in the rejection above Mock (US 20050247488 A1). However claim 4 requires that “a hydrostatic pressure inside the well overcomes the given pressure inside the sealed chamber and the other sealed chamber”. The sealed chamber and other sealed chamber, elements 140 and 240, are not operated by a well’s hydrostatic pressure. The examiner notes that while Jaaskelainen (US 20180010407 A1) has been identified as teaching similar claim 6, claim 6 only requires a single sealed chamber as opposed to the plurality of sealed chambers required by claim 4. It would not have been obvious to combine the two references or any other reference previously cited to arrive at the claimed limitation without the benefit of impermissible hindsight.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jacob (US 20110048702 A1) teaches at least two arm sets that are positionable on a downhole tool deployable into the wellbore. The two arm sets preferably include a first arm set, a second arm set, and an overlap tool body.
Armell (US 4790381 A) teaches a centralizing device for use down-well in maintaining a sensor or other operational tool in a location accurately centralized on the axis of the bore-hole irrespective of the angular orientation of the device and associated tool at any given location.
Post (US 6629568 B2) teaches a linkage apparatus for selectively gripping and releasing the inside walls of a conduit, the apparatus comprising: a first arm; a bi-directional gripping cam rotatably attached to the arm; and an extension and locking device adapted to selectively radially extend the arm from a tool housing. 
Armell (US 4619322 A) teaches a centralizing device for use down-well in maintaining an operational tool in a location accurately centralized in relation to the axis of the bore-hole irrespective of the angular orientation of the device and associated tool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BLAKE MICHENER can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676